United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rogers, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1756
Issued: March 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2011 appellant, through her attorney, filed a timely appeal from a June 2,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a three percent permanent impairment to her
right arm.
FACTUAL HISTORY
On June 17, 2005 appellant, then a 43-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained injuries in a May 21, 2005 motor vehicle accident
while in the performance of duty. On August 15, 2005 OWCP accepted the claim for right
1

5 U.S.C. § 8101 et seq.

shoulder sprain/strain, right elbow lateral epicondylitis, lumbosacral sprain/strain and right knee
sprain/strain. The case was before the Board with respect to a claim filed for a recurrence of
disability as of April 29, 2008.2
On December 28, 2009 appellant filed a claim for a schedule award. OWCP referred her
for a second opinion examination by Dr. Alice Martinson, an orthopedic surgeon. In a report
dated April 7, 2010, Dr. Martinson provided a history and results on examination, including
range of motion for the right shoulder. She diagnosed right shoulder labral tear, post-traumatic
right trochanteric bursitis and post-traumatic mild meralgia paresthetica. Dr. Martinson stated
that, as appellant described the original injury, the most striking part of the story was the amount
of violence done to her right hip and pelvis. She stated that the original diagnosis of lumbosacral
strain was a general one and “should be supplanted by the more specific diagnosis of
post[-]traumatic trochanteric bursitis, right hip.” As to permanent impairment, Dr. Martinson
completed worksheets for the right shoulder and right hip. The right shoulder impairment was
six percent, based on Table 15-5 of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides) sixth edition. Dr. Martinson found three percent
impairment based on labral lesions and three percent for acromioclavicular (AC) joint injury. As
to the right hip, she identified Table 16-4 and opined that appellant had a 13 percent permanent
impairment.
The case was referred to an OWCP medical adviser for review. In a report dated
April 15, 2010, the medical adviser stated that chronic trochanteric bursitis was not an accepted
condition. With respect to the use of Table 15-5, the medical adviser stated that while
Dr. Martinson used two diagnosed conditions, a proper application of the table involved only one
diagnosis. Therefore, the medical adviser found that the impairment was three percent to the
right arm.
By decision dated April 26, 2010, OWCP granted a schedule award for three percent
right arm impairment. The period of the award was 9.36 weeks from April 7, 2010.
Appellant requested a telephonic hearing with an OWCP hearing representative and
submitted a March 26, 2010 report from Dr. Stephen Wilson, an orthopedic surgeon, who opined
that she had sustained injuries to her back, right hip, shoulder and elbow as a result of the
employment injury. Dr. Wilson indicated that, based on loss of range of motion for the right hip,
she had a 20 percent impairment.3 For the right shoulder, he found 15 percent impairment based
on loss of range of motion. Dr. Wilson also found that appellant had two percent right arm
impairment due to chronic epicondylitis in the right elbow, based on Table 15-4. He further
opined that there was a six percent right arm impairment under Table 15-23 for chronic right
elbow pain with radicular symptoms causing weakness and sensory deficits. Dr. Wilson
concluded that appellant had 22 percent right arm impairment after combining the impairments
for the right shoulder and elbow. A telephonic hearing was held on August 10, 2010.
2

The Board issued an order remanding the case for consideration of whether a June 5, 2007 wage-earning
capacity determination should be modified. Docket No. 09-1098 (issued November 20, 2009).
3

In his report, Dr. Wilson initially refers to a whole person impairment for impairments to the right hip and right
shoulder and then refers to a lower or upper extremity impairment using the same percentages.

2

By decision dated December 13, 2010, an OWCP hearing representative remanded the
case for further development. The hearing representative stated that the case should be referred
to an OWCP medical adviser with respect to Dr. Wilson’s rating of right arm impairment.
In a report dated December 24, 2010, an OWCP medical adviser opined that impairments
based on loss of range of motion were used only in special circumstances. He found that
Dr. Wilson did not document that the range of motion results were consistent with the A.M.A.,
Guides to ensure reliability. The medical adviser noted that the range of motion results for the
right shoulder differed significantly from the results reported by Dr. Martinson. He concluded
that Dr. Wilson had offered ratings for “a number of conditions” that had not been accepted by
OWCP.
By decision dated January 4, 2011, OWCP found that appellant was not entitled to an
additional schedule award.
Appellant requested a telephonic hearing, which was held on April 5, 2011. In a decision
dated June 2, 2011, the hearing representative found that she was not entitled to an additional
schedule award based on the evidence of record. The hearing representative found that the
weight of the evidence was represented by an OWCP medical adviser.
LEGAL PRECEDENT
Section 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.4 Neither, FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants, OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.6
With respect to a shoulder impairment, the A.M.A., Guides provides a regional grid at
Table 15-5. The class of impairment (CDX) is determined based on specific diagnosis and then
the default value for the identified CDX is determined. The default value (grade C) may be
adjusted by using grade modifiers for Functional History (GMFH) Table 15-7, Physical
Examination (GMPE) Table 15-8 and Clinical Studies (GMCS) Table 15-9. The adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).7

4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

6

FECA Bulletin No. 09-03 (March 15, 2009).

7

The net adjustment is up to +2 (grade E) or -2 (grade A).

3

ANALYSIS
Appellant received a schedule award for a three percent right arm permanent impairment.
The award was based on a right shoulder diagnosis and application of Table 15-5. The Board
notes that, in addition to the right shoulder, the record contains evidence regarding a permanent
impairment based on the right elbow and the right hip.
With respect to a right shoulder impairment, the second opinion physician,
Dr. Martinson, identified Table 15-5 and diagnosed both an AC joint injury and a labral lesion.
OWCP’s medical adviser finds that only one diagnosis would be appropriate under Table 15-5.
The Board notes that the A.M.A., Guides states that, when using the diagnosis-based regional
grids, such as Table 15-5, “in most cases” one diagnosis will be appropriate.8 For the shoulder
specifically, the A.M.A., Guides note that it is common that diagnoses of rotator cuff tears, labral
lesions and biceps tendon pathology are found together and the evaluator should choose the most
significant diagnosis and rate only that diagnosis.9 The A.M.A., Guides does not, however,
specifically preclude use of both an AC joint injury and a labral lesion diagnosis. Dr. Martinson
should have been asked to explain whether impairments for both diagnoses were appropriate in
view of the guidance in the A.M.A., Guides. In addition, although the medical adviser indicated
that the rating for either diagnosis was acceptable, Dr. Martinson did not explain how she used
the adjustment grids and applied the net adjustment formula. On the worksheet Dr. Martinson
reported zero as grade modifiers for functional history, physician examination and clinical
studies, without further explanation. Applying the net adjustment formula noted above would
not result in a grade C impairment of three percent for each diagnosis.
Accordingly, the Board finds that the second opinion physicians report was of diminished
probative value with respect to a right shoulder impairment. It is noted that an attending
physician, Dr. Wilson, opined that appellant had a right shoulder impairment based on loss of
range of motion. In this regard the Board concurs with the medical adviser that Dr. Wilson did
not adequately explain the use of a range of motion impairment. As the Board noted in R.S., the
A.M.A., Guides state that diagnosis-based impairments are the method of choice for calculating
impairment.10 In addition, range of motion measurements must be performed in accord with the
provisions of the A.M.A., Guides, which includes active and passive measurements. Dr. Wilson
did not establish that measurements were in accord with the A.M.A., Guides or explain why a
range of motion impairment should take precedence over a diagnosis-based approach.
The next issue concerns an impairment for the right elbow. Dr. Wilson found an
impairment based on epicondylitis. An OWCP medical adviser was asked for an opinion with
respect to Dr. Wilson’s findings, but he did not discuss this issue. The medical adviser referred
generally to “a number of conditions” that were not accepted as employment related. In this
case, OWCP had accepted lateral epicondylitis and the medical adviser should have reviewed
Dr. Wilson’s opinion on the issue.
8

A.M.A., Guides 387.

9

Id. at 390.

10

Docket No. 11-850 (issued January 4, 2012). Id. at 461.

4

There also remains an issue with respect to a right hip condition and a lower extremity
impairment. The report of Dr. Martinson, the second opinion physician, supported a causal
relationship between the diagnosed trochanteric bursitis and the employment injury, based on the
history of injury provided. Dr. Wilson also opined that a right hip condition was employment
related. While not fully rationalized medical opinions, there was sufficient probative evidence to
require OWCP to develop the issue and make appropriate findings as to whether a right hip
condition was employment related.11 If there is an employment-related hip condition, then
OWCP may properly address the issue of a resulting permanent impairment to a scheduled
member of the body.
OWCP undertook development of the schedule award issue and there remain significant
issues regarding the extent of permanent impairment to the right arm as well as to the right leg.
The case will be remanded to OWCP to properly resolve the issues presented.12 On remand,
OWCP should refer appellant for a second opinion examination. The physician should provide
complete examination results and a rationalized opinion as to any employment-related permanent
impairment to the right arm. In addition, an opinion as to whether a right hip condition is
employment related and if so, whether there is a permanent impairment under the A.M.A.,
Guides. After such further development as OWCP deems necessary, it should issue an
appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP for further development of the medical evidence.

11

See Udella Billups, 41 ECAB 260, 269 (1989).

12

See D.N., 59 ECAB 576 (2008); Mae Z. Hackett, 34 ECAB 1421 (1983).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 2, 2011 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: March 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

